REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 3/4/22 is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 14, the references of the Prior Art fail to disclose, either alone or in obvious combination, the structural arrangement of the bulk acoustic wave resonator comprising a spinel substrate having an air cavity etched therein and first and second passivation layers covering the air cavity in combination with the structural limitations of the claimed invention. 
Regarding claim 17, the references of the Prior Art fail to disclose, either alone or in obvious combination, the structural arrangement of the module comprising the bulk acoustic wave resonator including a ceramic substrate being a spinel substrate having an air cavity etched therein, and an active region of the bulk acoustic wave resonator covers the air cavity etched in the spinel substrate and a frame structure outside of a middle area of an active region of the bulk acoustic radio frequency component on the packaging substrate, the acoustic wave filter and the radio frequency component being enclosed within a common package.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maguire et al. disclose forming a cavity in a spinel substrate by molding. Lin et al. (same assignee) discloses an air cavity formed by etching the substrate, but fails to disclose the passivation layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 7:45-6:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/J. San Martin/
Primary Examiner, Art Unit 2837